Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 22, 2021

The Court of Appeals hereby passes the following order:

A21A0872. POVERTY DESTROYED FOREVER, LLC v. VISIO FINANCIAL
    SERVICES, INC.

      This case originated as a dispossessory action in magistrate court and was
transferred to state court due to a pending counterclaim. Visio Financial Services, Inc.
filed a motion to compel payment of rent, which the trial court granted on October 15,
2020. On that same day, the trial also entered a writ of possession against Poverty
Destroyed Forever, LLC (“the defendant”). On November 10, 2020, the defendant
filed the instant notice of appeal, challenging the order entered on October 15, 2020,
but the specific order challenged was not specified in the notice of appeal. In any
event, we lack jurisdiction.
      This appeal is untimely. Although a notice of appeal generally must be filed
within 30 days of entry of the order sought to be appealed, the underlying subject
matter of an appeal controls over the relief sought in determining the proper appellate
procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192) (1994). The
underlying subject matter of this case is a dispossessory action. And, pursuant to
OCGA § 44-7-56, an appeal from a dispossessory judgment must be filed within
seven days of the date the judgment was entered. See Ray M. Wright, Inc. v. Jones,
239 Ga. App. 521, 522 (521 SE2d 456) (1999). Here, we lack jurisdiction because the
defendant filed its notice of appeal 26 days after entry of the state court order it
wishes to appeal. Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.

                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   01/22/2021
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                  , Clerk.